              Case 1:20-cv-01877 Document 1 Filed 07/10/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



BALDOR DC, LLC, dba
BALDOR DC, aka
BALDOR SPECIALTY FOODS,

                        Plaintiff

vs.                                                           Case No. ______________________

CASEY T. PATTEN,

                        Defendant.
                                               /

                                         COMPLAINT
                            (To Enforce Payment From Produce Trust)

        Plaintiff, Baldor DC, LLC dba Baldor DC, aka Baldor Specialty Foods (“Baldor”), for its

Complaint against Defendant, Casey T. Patten (“Patten”), alleges the following:

                                    JURISDICTION AND VENUE

        1.      Subject matter jurisdiction is based on Section 5(c)(5) of the Perishable Agricultural

Commodities Act, 7 U.S.C. § 499e(c)(5) (hereafter “PACA”), 28 U.S.C. § 1331, and 28 U.S.C. §

1332.

        2.      Personal jurisdiction exists over Defendant because Defendant conducted business in

this forum and has sufficient minimum contacts such that this proceeding does not offend traditional

notions of fair play and justice.

        3.      Venue in this District is based on 28 U.S.C. § 1391 because a substantial part of the

events giving rise to Plaintiff’s claims arose in this District, and Defendant Patten resides in this

District.




                                                   1
              Case 1:20-cv-01877 Document 1 Filed 07/10/20 Page 2 of 6




                                             PARTIES

        4.      Plaintiff Baldor, a Maryland limited liability company registered to do business in

Maryland and with its principal place of business in Jessup, Maryland, is engaged in the business of

buying and selling wholesale quantities of perishable agricultural commodities (“produce”) in

interstate commerce or contemplation thereof and was at all times pertinent herein a dealer subject to

and licensed under the provisions of the PACA as a dealer.

        5.      Defendant Patten was at all relevant times an officer, director, and member/owner of

Taylor Gourmet MGMT, LLC, a Delaware limited liability company with its principal place of

business in the District of Columbia that managed twenty-five affiliated limited liability companies

(Taylor Gourmet MGMT, LLC and affiliates hereinafter collectively referred to as “Taylor

Gourmet”), that were engaged in the business of operating numerous sandwich shops located mainly

in the Washington, D.C. metropolitan area. Upon information and belief, Defendant Patten controlled

the day-to-day operations of Taylor Gourmet, and was in a position of control over the PACA trust

assets belonging to Plaintiff.

                                  GENERAL ALLEGATIONS

        6.      This action is brought to enforce the trust provisions of P.L. 98-273, the 1984

amendment to Section 5(c) of the PACA, 7 U.S.C. § 499e(c).

        7.      In calendar year 2018, Plaintiff sold and delivered to Taylor Gourmet in excess of

$230,000.00 worth of produce, and also sold and delivered in excess of 2,000 pounds of produce on

any single day on multiple occasions.

        8.      Between October 25, 2017 and September 21, 2018, Plaintiff sold and delivered to

Taylor Gourmet and Defendant wholesale quantities of produce and other goods in the total



                                                  2
            Case 1:20-cv-01877 Document 1 Filed 07/10/20 Page 3 of 6




amount of $192,138.07 (the “Transactions”), of which $173,316.73 was for produce, with the

entire amount remaining unpaid as follows:

  Taylor Gourmet           Dates of Sales           Total       Total Non-      Grand
     Locations                                     Produce       Produce        Total
                                                    Debt          Debt
 Taylor Gourmet          10/25/17 – 9/21/18       $18,977.34    $3,113.56     $22,090.90
 Catering
 Taylor Gourmet          05/21/18 – 9/21/18        $6,932.54      $705.95      $7,638.49
 Atlas District
 Taylor Gourmet          05/21/18 – 9/21/18        $9,043.38      $995.03     $10,038.41
 City Vista
 Taylor Gourmet          05/21/18 – 9/21/18       $11,012.60     $1,361.83    $12,374.43
 14th Street NW
 Taylor Gourmet          05/21/18 – 9/21/18       $11,061.19     $1,080.37    $12,141.56
 DuPont Circle
 Taylor Gourmet          05/21/18 – 9/21/18       $12,131.09     $1,217.65    $13,348.74
 Pennsylvania Ave
 Taylor Gourmet          05/21/18 – 9/21/18       $13,096.46     $1,218.39    $14,314.85
 Penn Quarter
 Taylor Gourmet          05/21/18 – 9/21/18       $12,274.02     $1,084.75    $13,358.77
 Franklin Square
 Taylor Gourmet          05/21/18 – 9/21/18        $6,297.28      $906.65      $7,203.93
 Ball Park
 Taylor Gourmet          05/21/18 – 9/21/18       $16,523.05     $1,267.83    $17,790.88
 Wharf
 Taylor Gourmet          05/21/18 – 9/21/18        $7,788.93      $808.07      $8,597.00
 Farragut Square
 Taylor Gourmet          05/21/18 – 9/21/18        $8,065.83      $929.40      $8,995.23
 Bethesda
 Taylor Gourmet          05/21/18 – 9/21/18        $6,903.69      $554.96      $7,458.65
 Silver Spring
 Taylor Gourmet          05/21/18 – 9/21/18        $6,476.35      $588.74      $7,065.09
 Pike & Rose
 Taylor Gourmet          05/21/18 – 9/21/18        $6,981.45      $918.19      $7,899.64
 Merrifield
 Taylor Gourmet          05/21/18 – 9/21/18        $8,565.67      $954.93      $9,520.60
 Ballston
 Taylor Gourmet          05/21/18 – 9/21/18       $11,185.86     $1,115.04    $12,300.90
 Crystal City

        Total                                     $173,316.73   $18,821.34   $192,138.07



                                              3
              Case 1:20-cv-01877 Document 1 Filed 07/10/20 Page 4 of 6




        9.      Defendant failed to cause Taylor Gourmet to pay for the Produce sold to Taylor

Gourmet when payment was due, despite repeated demands, and presently owes Plaintiff the

principal amount of $173,316.73.

        10.     At the time of receipt of the Produce from Plaintiff, Plaintiff became a beneficiary in

a statutory trust designed to assure payment to produce suppliers. The trust consisted of all produce

or produce-related assets, including all funds commingled with funds from other sources and all assets

procured by such funds, in the possession or control of Defendant since the creation of the trust (the

“PACA Trust”).

        11.     Plaintiff preserved its interests in the PACA Trust in the principal amount of

$173,316.73 by issuing invoices for the Transactions which contain the statutory language required

by 7 U.S.C. § 499e(c)(4). Plaintiff remains a beneficiary of the PACA Trust until full payment is

made for the Produce.

        12.     On September 27, 2018, Defendant Patten caused Taylor Gourmet MGMT, LLC and

all of its affiliates to file for Chapter 7 bankruptcy in the United States Bankruptcy Court for the

District of Delaware (the “Bankruptcy Court”), with the Taylor Gourmet MGMT, LLC proceeding

styled as In re Taylor Gourmet MGMT, LLC, Case No. 18-12164-KG, U.S. Bankruptcy Court for the

District of Delaware. On January 2, 2020, the Bankruptcy Court substantively consolidated the

Taylor Gourmet MGMT LLC estate with the estates of all of its Taylor Gourmet affiliates.

        13.     The failure and inability of Defendant to pay Plaintiff, along with Taylor Gourmet’s

filing for Chapter 7 bankruptcy by Defendant Patten, indicates that Defendant failed to maintain

sufficient assets in the PACA Trust to pay Plaintiff and dissipated trust assets.




                                                   4
               Case 1:20-cv-01877 Document 1 Filed 07/10/20 Page 5 of 6




                                             Count 1
                   (Unlawful Dissipation of Trust Assets by a Corporate Official)

        14.      Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 13 above

as if fully set forth herein.

        15.      Defendant Patten was an officer, director, and/or owner who operated Taylor Gourmet

during the relevant time period or prior thereto and, upon information and belief, is and was in a

position of control over the PACA trust assets belonging to Plaintiff.

        16.      Defendant Patten failed to direct Taylor Gourmet to fulfill its statutory duties to

preserve PACA trust assets and pay Plaintiff for the produce supplied.

        17.      Prior to Taylor Gourmet’s bankruptcy filing, Defendant Patten knew or should have

known that Taylor Gourmet was in breach of the PACA trust.

        18.      Defendant Patten’s failure to direct Taylor Gourmet to maintain PACA trust assets

and pay Plaintiff for the Produce it supplied was an unlawful dissipation of trust assets by a corporate

official.

        19.      Defendant Patten participated in Taylor Gourmet’s breach of the PACA trust.

        20.      As a result of said unlawful dissipation of trust assets, Plaintiff has been deprived of

its rights as a beneficiary in the PACA Trust and has been denied payment for the Produce it supplied.

        WHEREFORE, Plaintiff respectfully requests judgment in favor of Plaintiff and against

Defendant, Casey T. Patten, in the principal amount of $173,316.73, plus pre-judgment interest,

costs, and attorneys’ fees.

                                               Count 2
                                    (Interest and Attorneys’ Fees)

        21.      Plaintiff incorporates each and every allegation set forth in paragraphs 1 to 20 above

as if fully set forth herein.



                                                    5
              Case 1:20-cv-01877 Document 1 Filed 07/10/20 Page 6 of 6




       22.     PACA and Plaintiff’s invoices entitles Plaintiff to recover pre-judgment interest and

attorney’s fees incurred to collect any balance due from Defendant.

       23.     As a result of Defendant’s failure to make full payment promptly in the amount of

$173,316.73, Plaintiff has been required to pay attorneys’ fees and costs in order to bring this

action to require Defendant to comply with his contractual and statutory duties under PACA, and

upon information and belief, will further incur such costs and fees.

       WHEREFORE, Plaintiff respectfully requests judgment against Defendant, Casey T.

Patten, for pre-judgment interest, costs, and attorneys’ fees, and for such other further relief as the

Court may deem just and proper.

Dated: July 10, 2020.                          Respectfully submitted,


                                               McCARRON & DIESS

                                           By:/s/ Mary Jean Fassett
                                              Mary Jean Fassett (Bar No. 414169)
                                              4530 Wisconsin Ave., NW, Suite 301
                                              Washington, D.C. 20016
                                              (202) 364-0400
                                              (202) 364-2731 fax
                                              mjf@mccarronlaw.com

                                               Counsel for Plaintiff




                                                  6
